DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 10/09/2019 are acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 18-29 are pending.
Priority
4.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 16/068395, filed on 07/06/2018, which is National Stage entry of PCT/US17/12462, filed on 01/06/2017, which claims domestic priority to U.S. Provisional Application No. 62/276440, filed on 01/08/2016.
Information Disclosure Statement
5.	The IDS filed on 09/17/2019 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
6.	The Drawings filed on 05/17/2019 are acknowledged and accepted by the examiner.
Claim Objections
7.	Claims 18-29 are objected to for the recitation of the genus and genus/species name Yarrowia, and in the interest of improving claim form, it is suggested that the genus and genus/species name be italicized in the claims.  Appropriate correction is suggested.
Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 18-29, there is insufficient antecedent basis for the limitations “according to 1(a)”, “according to 1(b)”, “according to 1(c)”, “according to 1(d)”, “according to 1(e)” and “according to 1(f)” in claim 18; “according to claim 1(g)” and “according to claim 1(b)” in claim 20; “according to 1(a)” in claim 24; “according to 1(a)” in claim 25; “according to 1(a)”, “according to 1(b)”, “according to 1(c)”, “according to 1(d)”, and “according to 1(e)” in claim 26; “according to 10(a)” in claim 28; and “according to 10(a)” in claim 29.
	Claim Rejections - 35 USC § 112(a)
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


A.	Written Description
11.	Claims 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 18-25 are drawn in relevant part to a process for production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone.  The modifications to a Yarrowia cell that results in the production of steviol glycoside, any carotenoid, and/or beta-ionone is unlimited.
	Claims 26-29 are drawn tin relevant part to a process for the production of a Yarrowia strain capable of producing a biological compound selected from steviol glycoside, carotenoids, and/or beta-ionone comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone.  The modifications to a Yarrowia cell that results in the production of steviol glycoside, any carotenoid, and/or beta-ionone is unlimited.
	In the instant case, the specification discloses the following representative species of the genus of processes for the production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone (a Yarrowia lipolytica host cell transformed with genes encoding a copalyl diphosphate synthase, ent-kaurenoic acid 13-hydroxylase, UDP-glucosyltranferases, and geranylgeranyl diphosphate synthase that produces steviol glycoside).  Other than this species, the specification fails to disclose by drawing, description, or structural formula any other Yarrowia host cell that is capable of producing any carotenoid as encompassed by the claims.  The specification fails to disclose which modifications to claimed nucleic acids and polypeptides that are encompassed by the claims that result in the claimed biological products.
In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; examiner cited) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; examiner cited), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination expression system and exogenous nucleic acids encoding enzymes out of the numerous possibilities of nucleic acids will achieve production of any carotenoid when expressed in Yarrowia host cell.
B.	Scope of Enablement  
12.	Claims 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for production of steviol glycosides by genetically modifying a Yarrowia lipolytica host cell transformed with genes encoding a copalyl diphosphate synthase, ent-kaurenoic acid 13-hydroxylase, UDP-glucosyltranferases, and geranylgeranyl diphosphate synthase, does not reasonably provide enablement for all processes to produce any carotenoid through any genetic modification as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of 
	(A) The breadth of the claims:  Claims 18-25 are drawn in relevant part to a process for production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone.  The modifications to a Yarrowia cell that results in the production of steviol glycoside, any carotenoid, and/or beta-ionone is unlimited.
	Claims 26-29 are drawn tin relevant part to a process for the production of a Yarrowia strain capable of producing a biological compound selected from steviol glycoside, carotenoids, and/or beta-ionone comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone.  The modifications to a Yarrowia cell that results in the production of steviol glycoside, any carotenoid, and/or beta-ionone is unlimited.
	C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed process to produce any carotenoid through any genetic modification is unlimited.
	Before the effective filing date of the claimed invention, the genetic modification of Yarrowia host cells to express copalyl diphosphate synthase, ent-kaurenoic acid 13-hydroxylase, US Patent Application Publication 2012/0164678 A1; examiner cited) and Van Der Hoeven et al. (WO 2015/007748 A1; examiner cited).
The reference of Prather et al. (Curr. Opin. Biotechnol., 2008; examiner cited) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; examiner cited), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of processes for the production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising genetically modifying the strain with one of more genes involved in the production of steviol glycoside, carotenoids, and/or beta-ionone, i.e. a Yarrowia lipolytica host cell transformed with genes encoding a copalyl diphosphate synthase, ent-kaurenoic acid 13-hydroxylase, UDP-glucosyltranferases, and geranylgeranyl diphosphate synthase that produces steviol glycoside.  Other than this working example, the specification fails to disclose any other working examples of any other processes to produce any carotenoid by any genetic modification. Moreover, the specification fails to provide guidance regarding modification(s) to Yarrowia host cells, polypeptides and nucleic acids that maintain the desired activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryckaert et al. (US Patent Application Publication 2013/0096281 A1; cited on IDS filed on 09/17/2019) in view of Ubersax (US Patent Application Publication 2013/0089914 A1; cited on IDS filed on 09/17/2019), Rosas-Quijano et al. (Current Microbiology, 2008; examiner cited), and Van Der Hoeven et al. (WO 2015/007748 A1; examiner cited).
15.	Claims 18-25 are drawn to a process for production of biological compounds selected from steviol glycoside, carotenoids, and/or beta-ionone, in Yarrowia comprising the steps of: (a) providing a genetically modified Yarrowia strain of either mating type MAT-A or MAT-B, (b) genetically modifying the strain according to 1(a) with one or more genes involved in production of steviol glycoside, carotenoids, and/or beta-ionone, (c) switching the mating type of the strain according to 1(b) to the opposite mating type, (d) sexual crossing the strain according to 1(c) with the strain according to 1(b), (e) isolating the progeny of the sexual crossing according to 1(d), (f) screening and selecting a strain from the progeny according to 1(e) with a desired phenotype to be used for production of steviol glycosides, carotenoids, 
	Claims 26-29 are drawn to a process for the production of a Yarrowia strain capable of producing a biological compound selected from steviol glycoside, carotenoids and/or beta-ionone, said process comprising the steps of:  (a) providing a genetically modified Yarrowia strain of either mating type MAT-A or MAT-B, (b) genetically modifying the strain according to 1(a) with one or more genes involved in production of steviol glycoside, carotenoids, and/or beta-ionone, (c) switching the mating type of the strain according to 1(b) to the opposite mating type, (d) sexual crossing the strain according to 1(c) with the strain according to 1(b), (e) isolating the progeny of the sexual crossing according to 1(d), (f) screening and selecting a strain from the progeny according to 1(e) with a desired phenotype to be used for production of steviol glycosides, carotenoids, and/or beta-ionone.
16.	With respect to claims 18 and 26, Ryckaert et al. teach a process for production of a compound on the surface of a Yarrowia lipolytica cell comprising a genetically modified Yarrowia strain of mating type MATA and/or MATB, crossing the strain with the strain of another type, isolating the progeny of the crossing and screening and selecting the strain according to the desired phenotype and cultivating the strain for production of the desired biological compound [see Abstract; paragraphs 0048, 0073, 0083, 0099].  Ryckaert et al. further teach that Yarrowia lipolytica is a commercially useful species that is known to assimilate hydrocarbons and can produce citric acid [see paragraph 0081].
	With respect to claim 19, Ryckaert et al. teach the process further comprising isolating the compounds from the culture [see paragraph 0099].

	With respect to claims 21-22, Ryckaert et al. teach the process wherein the MATA mating type Yarrowia lipolytica cells can be engineered to the MATB mating type.  Haploid MATA and MATB yeast cells can mate with one another to form a diploid yeast cell and those of ordinary skill in the art will be aware of yeast species that can be mated and will also be aware of suitable mating types [see paragraph 0048].  
	With respect to claim 23, Ryckaert et al. teach the process wherein the strain is Yarrowia lipolytica [see Abstract].
	With respect to claims 24-25, Ryckaert et al. teach the process wherein the strains comprise the MATA and MATB locus.  Although Ryckaert et al. does not explicitly teach that the locus consists of a MATA1 and MATA2 gene and MATB1 and MATB2 gene, respectively, it is the examiner’s position that given that Ryckaert et al. teach MATA and MATB locus, that these genes would be inherent to the loci taught by Ryckaert et al.
	With respect to claim 27, Ryckaert et al. teach the process wherein the strain is Yarrowia lipolytica [see Abstract].
	With respect to claims 28-29, Ryckaert et al. teach the process wherein the strains comprise the MATA and MATB locus.  Although Ryckaert et al. does not explicitly teach that the locus consists of a MATA1 and MATA2 gene and MATB1 and MATB2 gene, respectively, it is the examiner’s position that given that Ryckaert et al. teach MATA and MATB locus, that these genes would be inherent to the loci taught by Ryckaert et al.

	Ubersax teach methods for integrating a construct encoding the MATA locus into a Yarrowia yeast by genetically modifying the yeast cell by changing the mating type locus in the first genetically modified yeast cell using recombinant DNA technology and the integration construct is used to switch the mating type of the first genetically modified yeast cell by using an integration construct encoding the mating type MATA [see paragraph 0061].  Ubersax further teach that the microorganism modified using these methods find use in industrial applications and can provide an advantage of reduced risk of being disseminated and propagated in nature through mating with wild-type microorganisms [see paragraph 0004].
	Rosas-Quijano et al. teach a process in which the MATA cassette of Yarrowia lipolytica is first removed then replaced by the MATB locus, thereby switching the mating type [see Abstract; p. 117, column 2, paragraph 3 to p. 118, column 2, paragraph 2].  Rosas-Quijano et al. teach that the use of the homozygous A and B strains of Yarrowia lipolytica might solve the problem of generation of specific mutants of Yarrowia [see p. 119, column 1, bottom].
	Van Der Hoeven et al. teach the production of recombinant Yarrowia lipolytica host cells genetically engineered with genes encoding copalyl disphosphate synthase, ent-kaurenoic acid 13-hydroxylase, UDP glycosyltransferases, and geranylgeranyl diphosphate synthase for the production and extraction of steviol glycosides [see Abstract; p. 2-4].  Van Der Hoeven et al. teach these strains are useful in meeting the growing commercial demand of natural sweeteners [see p. 2].
Yarrowia for production of a desired biological product and teach switching from MATA to MATB such that cells can mate with each other.  Ubersax teach genetically modifying Yarrowia by changing the mating type locus in the first genetically modified Yarrowia by using recombinant DNA technology and the integration construct is used to switch the mating type of the first genetically modified yeast cell by using an integration construct encoding the mating type MATA that provide an advantage of reduced risk of being disseminated and propagated in nature through mating with wild-type microorganisms.  Rosas-Quijano et al. teach that the use of the homozygous A and B strains of Yarrowia lipolytica might solve the problem of generation of specific mutants of Yarrowia.  Van Der Hoeven et al. teach genetically modified Yarrowia host cells that produce steviol glycosides that are useful in meeting the growing commercial demand of natural sweeteners.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Ryckaert et al., Ubersax, Rosas-Quijano et al., and Van Der Hoeven et al. because both Ubersax and Rosas-Quijano et al. acknowledge the benefit of mating type switching in generation of specific Yarrowia mutant strains and Van Der Hoeven et al. acknowledges that Yarrowia can be genetically modified to produce steviol glycosides.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
s 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryckaert et al. (US Patent Application Publication 2013/0096281 A1; cited on IDS filed on 09/17/2019) in view of Ubersax (US Patent Application Publication 2013/0089914 A1; cited on IDS filed on 09/17/2019), Rosas-Quijano et al. (Current Microbiology, 2008; examiner cited), and Stephanopoulos et al. (US Patent Application Publication 2012/0164678 A1; examiner cited).
18.	With respect to claims 18 and 26, Ryckaert et al. teach a process for production of a compound on the surface of a Yarrowia lipolytica cell comprising a genetically modified Yarrowia strain of mating type MATA and/or MATB, crossing the strain with the strain of another type, isolating the progeny of the crossing and screening and selecting the strain according to the desired phenotype and cultivating the strain for production of the desired biological compound [see Abstract; paragraphs 0048, 0073, 0083, 0099].  Ryckaert et al. further teach that Yarrowia lipolytica is a commercially useful species that is known to assimilate hydrocarbons and can produce citric acid [see paragraph 0081].
	With respect to claim 19, Ryckaert et al. teach the process further comprising isolating the compounds from the culture [see paragraph 0099].
	With respect to claim 20, Ryckaert et al. teach the process wherein the production of the compound is increased relative to an unmodified host cell [see paragraph 0083].
	With respect to claims 21-22, Ryckaert et al. teach the process wherein the MATA mating type Yarrowia lipolytica cells can be engineered to the MATB mating type.  Haploid MATA and MATB yeast cells can mate with one another to form a diploid yeast cell and those of ordinary skill in the art will be aware of yeast species that can be mated and will also be aware of suitable mating types [see paragraph 0048].  
Yarrowia lipolytica [see Abstract].
	With respect to claims 24-25, Ryckaert et al. teach the process wherein the strains comprise the MATA and MATB locus.  Although Ryckaert et al. does not explicitly teach that the locus consists of a MATA1 and MATA2 gene and MATB1 and MATB2 gene, respectively, it is the examiner’s position that given that Ryckaert et al. teach MATA and MATB locus, that these genes would be inherent to the loci taught by Ryckaert et al.
	With respect to claim 27, Ryckaert et al. teach the process wherein the strain is Yarrowia lipolytica [see Abstract].
	With respect to claims 28-29, Ryckaert et al. teach the process wherein the strains comprise the MATA and MATB locus.  Although Ryckaert et al. does not explicitly teach that the locus consists of a MATA1 and MATA2 gene and MATB1 and MATB2 gene, respectively, it is the examiner’s position that given that Ryckaert et al. teach MATA and MATB locus, that these genes would be inherent to the loci taught by Ryckaert et al.
	However, Ryckaert et al. does not explicitly teach switching the mating type of the strain to the opposite mating type of claims 18 and 26 and genetically modifying the strain with one or more genes involved in the production of steviol glycoside, carotenoids and/or beta-ionone.
	Ubersax teach methods for integrating a construct encoding the MATA locus into a Yarrowia yeast by genetically modifying the yeast cell by changing the mating type locus in the first genetically modified yeast cell using recombinant DNA technology and the integration construct is used to switch the mating type of the first genetically modified yeast cell by using an integration construct encoding the mating type MATA [see paragraph 0061].  Ubersax 
	Rosas-Quijano et al. teach a process in which the MATA cassette of Yarrowia lipolytica is first removed then replaced by the MATB locus, thereby switching the mating type [see Abstract; p. 117, column 2, paragraph 3 to p. 118, column 2, paragraph 2].  Rosas-Quijano et al. teach that the use of the homozygous A and B strains of Yarrowia lipolytica might solve the problem of generation of specific mutants of Yarrowia [see p. 119, column 1, bottom].
	Stephanopoulos et al. teach the production of recombinant Yarrowia host cells genetically engineered with genes encoding copalyl disphosphate synthase, kaurenoic acid hydroxylase, UDP glycosyltransferases, and geranylgeranyl diphosphate synthase for the production and extraction of steviol glycosides [see Abstract; paragraphs 0006-0012].  Stephanopoulos et al. teach these strains are useful in meeting the growing commercial demand of natural sweeteners [see paragraph 0006].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Ryckaert et al., Ubersax, Rosas-Quijano et al., and Stephanopoulos et al. in a process for the production of steviol glycosides because Ryckaert et al. teach processes for genetic modifications of Yarrowia for production of a desired biological product and teach switching from MATA to MATB such that cells can mate with each other.  Ubersax teach genetically modifying Yarrowia by changing the mating type locus in the first genetically modified Yarrowia by using recombinant DNA technology and the integration construct is used to switch the mating type of the first genetically modified yeast Yarrowia lipolytica might solve the problem of generation of specific mutants of Yarrowia.  Stephanopoulos et al. teach genetically modified Yarrowia host cells that produce steviol glycosides that are useful in meeting the growing commercial demand of natural sweeteners.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Ryckaert et al., Ubersax, Rosas-Quijano et al., and Stephanopoulos et al. because both Ubersax and Rosas-Quijano et al. acknowledge the benefit of mating type switching in generation of specific Yarrowia mutant strains and Stephanopoulos et al. acknowledges that Yarrowia can be genetically modified to produce steviol glycosides.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
19.	Status of the claims:
	Claims 18-29 are pending.
	Claims 18-29 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656